DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Allowable Subject Matter
Regarding claim 34, none of the references of record alone or in combination discloses or suggests a touch sensor panel which is located under the cover layer for detecting a touch as input to the touch input device and comprises a touch drive electrode and a touch receive electrode; a display module; pressure detection module which is located under the display module for detecting a pressure of the touch to the display module and is located under the touch sensor panel wherein the pressure detection module being apart from the touch sensor panel; and a substrate which is located under the pressure detection module, such that the pressure detection module is attached either to the display module or to the substrate; and a supporting member, wherein the pressure detection module includes: a first insulation layer; a second insulation layer disposed under the first insulation layer; a pressure electrode which is located between the first insulation layer and the second insulation layer; and an elastic foam which is disposed between the second insulation layer and the substrate, wherein a capacitance between the pressure electrode and the substrate is changed according to a relative distance change between the substrate and the pressure electrode through a transformation of the elastic foam, wherein a magnitude of , in combination with the other elements of the instantly claimed invention.

Claims 35-42 and 44-46 depend from claim 34. Accordingly, claims 34-42 and 44-46 are allowed.

Election/Restrictions
The 25 January 2016, 9 November 2016, and 15 November 2017 Restriction Requirements are hereby withdrawn.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Piziali whose telephone number is (571)272-7678.  The examiner can normally be reached on Monday - Friday (7:30AM - 4PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin (Kumar) Patel can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jeff Piziali/
Primary Examiner, Art Unit 2628
17 February 2021